Citation Nr: 1033057	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  08-38 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for migraines.

2.  Entitlement to a disability rating in excess of 10 percent 
for right knee strain.

3.  Entitlement to a disability rating in excess of 30 percent 
for thoracolumbar radiculopathy and degenerative arthritis.

4.  Entitlement to a disability rating in excess of 10 percent 
for groin pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1998 to September 1998 
and from November 2001 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts and Philadelphia, 
Pennsylvania.  In May 2006, the Philadelphia RO denied service 
connection for migraines and continued a 30 percent disability 
rating for thoracolumbar radiculopathy and degenerative arthritis 
and a 10 percent disability rating for right knee strain.  In 
October 2008, the Boston RO granted a separate 10 percent 
disability rating for groin pain, associated with the Veteran's 
service-connected back disability.  In February 2010, the 
Veteran's claims folder was transferred to the RO in Hartford, 
Connecticut.
 
In April 2010, the Veteran testified before the undersigned 
Veterans Law Judge at the Hartford RO (Travel Board hearing); a 
copy of the transcript has been associated with the record.

The issue of entitlement to service connection for migraines is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's service-connected right knee strain is not 
manifested by flexion limited to 30 degrees.

2.  The Veteran's service-connected thoracolumbar radiculopathy 
and degenerative arthritis is not manifested by forward flexion 
of the thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.

3.  The Veteran is in receipt of the maximum schedular evaluation 
available (10 percent) for his service-connected groin pain, and 
the competent evidence of record does not establish that referral 
for extraschedular evaluation of this disability is warranted.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent 
have not been met for right knee strain.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.10, 4.71a, Diagnostic Codes 5299-5260 (2009).    

2.  The criteria for a disability rating in excess of 30 percent 
have not been met for thoracolumbar radiculopathy and 
degenerative arthritis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 
4.71a, Diagnostic Code 5242 (2009).    

3.  The criteria for an initial disability rating in excess of 10 
percent for groin pain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.10, 4.124a 
Diagnostic Code 8628 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter sent to 
the appellant in February 2006 that fully addressed all notice 
elements and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the appellant of what evidence was 
required to substantiate the claim(s) and of the appellant's and 
VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Service treatment records, VA medical records 
and examination reports, non-VA medical records, the Veteran's 
Travel Board hearing transcript and lay statements have been 
associated with the record.  The appellant was afforded VA 
medical examinations in March 2006 and August 2009.  
Significantly, neither the appellant nor his or her 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Increased Disability Ratings

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
the ability to function under the ordinary conditions of daily 
life, including employment, by comparing the Veteran's 
symptomatology with the criteria set forth in the VA Schedule for 
Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.2, 4.10.  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  

Where service connection has already been established and an 
increase in the disability rating is at issue, as in the present 
case regarding the Veteran's increased rating claims, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes 
that the Court, in Hart v. Mansfield, 21 Vet. App. 505 (2007), 
held that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  In reaching this conclusion, the 
Court observed that when a claim for an increased rating is 
granted, the effective date assigned may be up to one year prior 
to the date that the application for increase was received if it 
is factually ascertainable that an increase in disability had 
occurred within that timeframe.  38 U.S.C. § 5110.  Accordingly, 
the relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.  For appeals which involve 
initial ratings for which service connection was granted and an 
initial disability rating was assigned, it is not the present 
level of disability which is of primary importance, but rather 
the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; that 
is, separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, excess 
fatigability and incoordination.  38 C.F.R. § 4.45.  See DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1995).

Increased disability rating - right knee strain

The Veteran is service-connected at 10 percent for right knee 
strain, under Diagnostic Codes 5299-5260.  At the time of the 
above-described hearing on appeal, he testified that he has 
experienced chronic symptoms in his knee since the initial 
injury.  He stated that he is unable to climb stairs and the 
disability limited activities that he is able to undertake.  

Disabilities may be rated by analogy to a closely related disease 
where the functions affected and the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27 
(2009).  The Veteran was initially service-connected at a 
noncompensable disability rating, but in November 2008, the RO 
awarded him a 10 percent disability rating, based on pain on 
motion.  Under Diagnostic Code 5260, which contemplates 
limitation of flexion of the knee, a noncompensable disability 
rating is assigned where there is limitation of leg flexion to 60 
degrees, a 10 percent disability rating is awarded where there is 
limitation of leg flexion to 45 degrees and a 20 percent 
disability rating is in order with limitation of leg flexion to 
30 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2009).

A March 2006 VA examination report shows that the Veteran's right 
knee showed signs of tenderness in the lateral collateral 
ligament.  The range of motion was from 0 to 140 and the joint 
function was not limited additionally by pain, fatigue, weakness, 
lack of endurance, or incoordination after repetitive use.  
Stability tests for the anterior and posterior cruciate ligaments 
and the medial and collateral ligaments were within normal 
limits.  

An August 2009 VA examination report shows that the Veteran did 
not have any instability or giving way in his right knee.  He had 
no weakness or episodes of dislocation or subluxation, locking 
episodes or effusion.  Upon examination, the Veteran had flexion 
to 140 and extension to 0 degrees.  There was no pain on active 
motion and no pain after repetitive use.  The Veteran had a 
negative McMurray sign, anterior drawer, Lachman, and posterior 
drawer tests.  The diagnosis was right knee strain.  The examiner 
noted that this disability did not have any significant effects 
on the Veteran's occupation.

The evidence of record clearly weighs against the assignment of a 
20 percent disability rating for the Veteran's right knee 
disability under Diagnostic Code 5260.  The Veteran's range of 
motion at his March 2006 VA joints examination measured 0 to 140 
degrees.  In terms of the Deluca provisions, the examiners noted 
that there was no pain on motion.  While the Veteran testified 
that he had right knee pain, there is no evidence that this pain 
limited his range of motion in any way.  A 20 percent disability 
rating in flexion under Diagnostic Codes 5260 would require a 
limitation of flexion to 30 degrees and the Veteran's right knee 
disability does not approximate this level of limitation.

The Board notes that VA General Counsel has held that separate 
ratings under Diagnostic Codes 5260 and 5261 may be assigned for 
a disability of the same knee.  VAOPGCPREC 9- 2004 (Sept. 17, 
2004).  However, as the Veteran had full extension of his right 
knee without pain at his March 2006 and August 2009 VA 
examinations, a separate rating for limitation of extension is 
not appropriate.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009).
 
A March 2006 x-ray revealed no evidence of fracture or 
dislocation and no significant degenerative changes.  Since the 
Veteran does not have a diagnosis of arthritis of the right knee, 
a rating under Diagnostic Code 5003, which contemplates 
degenerative arthritis, would not be appropriate.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2009).   

In assessing the Veteran's right knee disability, the Board also 
considered rating the Veteran's knee under Diagnostic Code 5257 
for recurrent subluxation or lateral instability.  Under 
Diagnostic Code 5257, a knee disability involving recurrent 
subluxation or lateral instability with slight impairment 
warrants a 10 percent disability rating and moderate impairment 
warrants a 20 percent disability rating.  The Veteran's March 
2006 and August 2009 VA examination reports reflect that his 
right knee had no instability.  Therefore, a rating under 
Diagnostic Code 5257 is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2009).  

The Board has considered other diagnostic codes for rating 
disabilities of the knee, but they are not applicable here as the 
clinical findings do not reflect that the Veteran has a diagnosis 
of, or symptomatology that would be equivalent or analogous to, 
ankylosis of the knee, dislocated semilunar cartilage of the 
knee, removal of semilunar cartilage of the knee, nonunion or 
malunion of the tibia and fibula, or genu recurvatum, to warrant 
a rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 
5259, 5262 or 5263 (2009).

There is no evidence of record that the Veteran's service-
connected right knee disability causes marked interference with 
employment, or necessitates frequent periods of hospitalization, 
as to render impractical the application of the regular schedular 
standards.  In fact, the August 2009 VA examiner noted that the 
Veteran's right knee disability did not have any significant 
effects on his occupation.  Therefore, the Board is not required 
to remand this matter for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2009).  Thus, the preponderance of the 
evidence is against the assignment of a disability rating in 
excess of 10 percent for the Veteran's right knee strain.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased disability rating - thoracolumbar radiculopathy and 
degenerative arthritis

On the occasion of the aforementioned hearing on appeal, the 
Veteran testified that his service-connected back disability is 
more severe than is reflected by his 30 percent disability 
rating.  He described symptomatology attributable to the 
disability and further explained that the pain extended into his 
groin area.  

His service-connected thoracolumbar radiculopathy and 
degenerative arthritis is rated under Diagnostic Code 5242, 
pertaining to degenerative arthritis of the spine.  The Veteran 
was initially rated at a 20 percent disability rating, but in 
November 2004, the RO awarded him an extra 10 percent, based on 
pain on motion. 

Under the regulations, Diagnostic Codes 5235 to 5243 are rated 
under the General Rating Formula for Diseases and Injuries of the 
Spine (General Formula), unless 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on 
Incapacitating Episodes (Formula for Incapacitating Episodes).  
The General Formula pertains to spine disabilities with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 20 percent disability rating 
is assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 60 percent disability rating is assigned 
for unfavorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2009).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis results 
in one or more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to nerve 
root stretching.  Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable ankylosis.  
38 C.F.R. § 4.71a.

As noted above, Diagnostic Code 5243 provides that IVDS is to be 
rated either under the General Formula or under the Formula for 
Incapacitating Episodes, whichever method results in the higher 
rating when all disabilities are combined under 38 C.F.R. § 4.25.

The Formula for Incapacitating Episodes provides a 20 percent 
disability rating for IVDS with incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks during 
the past 12 months, a 40 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, and a 60 
percent disability rating for IVDS with incapacitating episodes 
having a total duration of at least 6 weeks during the past 12 
months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of 
ratings under Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a.

A February 2005 VA magnetic resonance imaging (MRI) study of the 
spine revealed degenerative changes at the L5-S1 level with a 
left sided disc protrusion resulting in posterior placement of 
the exiting nerve root on the left.

VA medical records showing treatment from May 2004 through 
January 2006 reflects ongoing treatment for the Veteran's lumbar 
spine disability.

A March 2006 VA examination report shows that the Veteran 
indicated that he had stiffness and weakness in his lower back, 
and that he had pain which travelled into his right leg and groin 
area.  He indicated that his back condition did not cause 
incapacitation.  Upon examination, the Veteran had no radiating 
pain on movement and no muscle spasm.  There was tenderness in 
the low paravertebral area.  Straight leg raising was negative, 
and there was no ankylosis.  Range of motion was flexion to 65 
degrees with pain beginning at 60 degrees, flexion to 30 degrees 
with pain beginning at 30 degrees, right lateral flexion to 15 
degrees with pain beginning at 15 degrees, left lateral flexion 
to 10 degrees with pain beginning at 10 degrees, right rotation 
to 30 degrees with pain beginning at 15 degrees and left rotation 
to 30 degrees with pain beginning at 10 degrees.  The spine was 
additionally limited after repetitive use and pain has the major 
functional impact.  It was not additionally limited after 
repetitive use by fatigue, weakness, lack of endurance and 
incoordination.  The examiner noted that there were signs of IVDS 
and the findings were sensory deficit of right anterior mid-
thigh.  The diagnosis was IVDS involving nerve root level at L1-
L2.  X-rays revealed mild degenerative endplate changed 
especially posteriorly at L5-S1 with mild to moderate loss of 
disk height.  There was no evidence of acute bony injuries.  

A September 2008 MRI report shows that the Veteran had 
spondylitic changes of the lumbar spine as described above, which 
were similar in appearance when compared with the previous 
examination.  The left S1 nerve roots remained posteriorly 
displaced and possibly impinged by a left subarticular disc 
extrusion with inferior extension.

An August 2009 VA examination report shows that the Veteran had 
low back pain.  The examiner noted that there were no 
incapacitating episodes.  He walked with a normal gait.  The 
examiner noted that the Veteran had no gibbus, kyphosis, list, 
lumbar flattening, lordosis, scoliosis or reversed lordosis.  He 
had a normal neurological evaluation.  There was no ankylosis of 
the lumbar spine.  His range of motion was flexion to 90 degrees 
with pain beginning at 95 degrees, extension to 30 degrees, right 
and left lateral flexion to 30 degrees and right and left lateral 
rotation to 45 degrees, with no pain on motion.  A 
contemporaneous x-ray revealed no acute fracture or dislocation, 
preserved alignment of vertebral body heights, minimal narrowing 
of disk space between L5 and S1 and a minimal spur in the 
anterior margin of L5.  The diagnosis was thoracolumbar 
radiculopathy with degenerative arthritis.  The examiner noted 
that the Veteran was employed full time as a correctional officer 
and had worked for six to seven years.  The examiner found that 
the Veteran's service-connected back disability had minimal 
effects on his occupation.

The Board finds that, based upon the evidence of record, the 
Veteran's service-connected back disability does not warrant a 40 
percent disability rating.  As noted above, in order to warrant a 
40 percent disability, the evidence would need to show that the 
Veteran's forward flexion was limited to 30 degrees or less or 
that he had favorable ankylosis of the entire thoracolumbar 
spine.  However, there is no evidence which shows that the 
Veteran's forward flexion was limited to 30 degrees, had 
ankylosis, or that the symptomatology of his service-connected 
lumbar spine disability approximated these criteria.  The 
Veteran's forward flexion of his lumbar spine was to 65 degrees 
with pain past 40 degrees at his March 2006 VA examination and to 
90 degrees at his August 2009 VA examination.  Both examiners 
noted that there was no ankylosis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5242.

In addition, there is no evidence that the Veteran's service-
connected back disability has been manifested by incapacitating 
episodes, as contemplated by the rating criteria.  In fact, the 
August 2009 VA spine examiner noted that there had not been any 
incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 
5243.  In reference to the radiating pain, a separate rating has 
been granted for the disability.  The rating assigned for the 
disability is discussed below.  

The Board has considered rating the Veteran's service-connected 
back disability under other Diagnostic Codes in order to afford 
him the most beneficial rating; however, all spine disabilities 
are rated under the General Formula and, as noted above, the 
Veteran's back disability does not warrant a higher disability 
rating under the General Formula.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2009).  

In terms of referral for an extraschedular evaluation, the Board 
notes that there is evidence in the claims file that the Veteran 
could no longer work in hazardous duty as a correctional officer, 
due to his service-connected back disability.  However, the 
Veteran reported to the August 2009 VA examiner that he had been 
employed full time as a correctional officer and had worked for 
six to seven years.  The examiner found that the Veteran's 
service-connected back disability had minimal effects on his 
occupation.  In addition, there is no evidence of frequent 
hospitalizations or any aspect of the Veteran's back disability 
which would render the application of the regular schedular 
standards impractical.  Therefore, it is not required to remand 
this matter for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  Thus, the preponderance of the evidence is 
against the assignment of a disability rating in excess of 30 
percent for the Veteran's thoracolumbar radiculopathy and 
degenerative arthritis.  Gilbert, supra.

Evaluation of initial disability rating for groin pain

The Veteran is rated under Diagnostic Codes 8699-8628, pertaining 
to neuritis of the obturator nerve.  The Board notes that the 
Veteran's current 10 percent rating is the maximum scheduler 
rating allowed for disabilities of the obturator nerve, and it is 
constrained by the regulatory guidelines, which allow for no more 
than a 10 percent schedular rating.  38 C.F.R. § 4.124a, 
Diagnostic Code 8628 (2009).

In order to provide the Veteran with the most beneficial 
disability rating, the Board has considered rating him under 
other Diagnostic Codes pertaining to disorder of the peripheral 
nerves.  However, based upon the Veteran's symptomatology of 
chronic pain, the most appropriate Diagnostic Code for rating the 
Veteran's groin pain is Diagnostic Code 8628, pertaining to 
neuritis of the obturator nerve.  Other Diagnostic Codes which 
provided disability ratings in excess of 10 percent pertaining to 
neuritis of the peripheral nerves affecting the lower extremities 
pertain to symptoms of the feet and quadriceps muscles, and are 
therefore inappropriate for rating purposes in this case.  38 
C.F.R. § 4.124a, Diagnostic Codes 8620, 8621, 8622, 8623, 8624, 
8625 (2009).

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the entire 
appeals period, the Veteran meets the criteria for a 10 percent 
disability rating for his service-connected groin pain.  
Fenderson, supra.

With regard to an extraschedular evaluation, the Board notes that 
there is no evidence that the Veteran's groin pain presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  As noted above, the VA examiner who provided the 
evaluation of the Veteran's spine disability noted that his back 
disability had minimal effects on his occupation.  As such, a 
referral is not necessary.  38 C.F.R. § 3.321(b)(1).  Since the 
preponderance of the evidence is against a higher rating for the 
Veteran's groin pain, the benefit of the doubt doctrine is not 
for application. Gilbert, supra.


ORDER

A disability rating in excess of 10 percent for right knee strain 
is denied.

A disability rating in excess of 30 percent for thoracolumbar 
radiculopathy and degenerative arthritis is denied.

A disability rating in excess of 10 percent for groin pain is 
denied.


REMAND

As an initial matter, the Veteran had claimed that he has 
migraines which are secondary to his service-connected back 
disability; however, the RO did not inform the Veteran about what 
he would need to establish service connection on a secondary 
basis, to include as due to aggravation.  When aggravation of a 
Veteran's nonservice-connected condition is proximately due to or 
the result of a service-connected condition, the Veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2009). 

The Veteran's service treatment records reflect that he was 
treated for headaches.  A June 2003 Report of Medical Assessment 
shows that the Veteran reported that he had headaches.  A 
September 2003 service treatment record reflects that he reported 
having intense headaches.  On his September 2003 Report of 
Medical Assessment, the Veteran again indicated that he had 
headaches.  

A December 2004 VA medical record reflects that the Veteran was 
seen for occipital headaches, which he indicated that he had been 
having for three years.  The Veteran reported that he had been 
hit in the head by an inmate while working.  A September 2005 VA 
medical record shows that the Veteran was diagnosed with 
migraines and provided with Immitrex.  

The Veteran was provided with a VA examination in August 2007.  
The examiner noted that the headaches described by the Veteran 
included elements of both muscular and possible vascular 
contributions.  While the examiner provided an opinion regarding 
whether the Veteran's headaches were related to his service-
connected low back injury, as he had claimed, he did not comment 
on whether any headache disorder manifested while on active duty.  
The Veteran's service treatment records reveal that he began 
complaining of headaches while on active duty.  As such, the 
Board finds that the Veteran should be provided with another 
examination, in order to determine whether he had a current 
headache disorder which began during his time on active duty.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the appellant a 
corrective notice pursuant to 38 C.F.R. § 
3.310 (2009), that informs the Veteran of 
the evidence required to establish a 
secondary service connection claim, to 
include on the basis of aggravation in 
accordance with the holding in Allen, supra.  
The claims file must include documentation 
that VA has complied with VA's duties to 
notify and assist a claimant.  

2.  The AOJ should make arrangements for 
the Veteran to be afforded a neurological 
examination, by an appropriate specialist, 
to determine whether the Veteran has a 
headache disorder which began to manifest 
during service.  All indicated tests or 
studies deemed necessary for an accurate 
assessment should be done.  The claims 
file, this remand and any additional 
treatment records must be made available to 
the examiner(s) for review of the pertinent 
evidence in connection with the 
examination(s), and the report(s) should so 
indicate.  

The neurological examiner should offer an 
opinion as to whether the Veteran has a 
headache disorder and, if so, (1) whether 
it is at least as likely as not (50 percent 
or more probability) that the Veteran's 
headache disorder began to manifest during 
service or is etiologically related to the 
Veteran's active duty service in any way, 
(2) the current status of the Veteran's 
headache disorder, and (3) ) whether it is 
at least as likely as not (50 percent or 
more probability) that the Veteran's 
headache disorder is aggravated by his 
service-connected back disability.  If 
the etiologies of the diagnosed disorders 
are attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events. 

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.

3.  After completion of the above, the AOJ 
should readjudicate the appellant's claim.  
If any determination remains unfavorable to 
the appellant, he and his representative 
should be provided with a supplemental 
statement of the case.  The Veteran should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claims.  38 C.F.R. § 3.655 (2009).  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


